Case: 12-16458     Date Filed: 08/08/2013   Page: 1 of 3


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-16458
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:12-cr-00138-JEC-AJB-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                            versus

DANIEL VARGAS-RAMIREZ,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (August 8, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Daniel Vargas-Ramirez appeals his sentence of 33 months of imprisonment

following his plea of guilty to reentering the United States after being deported. 8
              Case: 12-16458     Date Filed: 08/08/2013    Page: 2 of 3


U.S.C. § 1326(a), (b)(2). Vargas-Ramirez argues that his sentence is unreasonable.

We affirm.

      Vargas-Ramirez’s sentence is reasonable. Vargas-Ramirez had an extensive

criminal history that included six prior convictions for driving under the influence,

shoplifting, fleeing to elude a police officer, and various traffic offenses. And

Vargas-Ramirez had been removed three times from the United States when

officers discovered him again driving under the influence. The district court found

“[un]acceptable” that Vargas-Ramirez “ke[pt] entering illegally and disobeying our

laws and endangering our citizenry” and reasonably determined that a sentence at

the low end of the recommended guidelines range of 33 to 41 months of

imprisonment was necessary to promote respect for the law, provide just

punishment, deter Vargas-Ramirez from future similar conduct, and to protect the

public. 18 U.S.C. § 3553(a)(2). Vargas-Ramirez argues that the district court gave

undue deference to the sentencing range that resulted from enhancing his offense

level by eight points for being deported after committing a shoplifting offense, see

United States Sentencing Guidelines Manual § 2L1.2(b)(1)(c) (Nov. 2011), but the

district court took into account the enhancement by imposing a sentence at the low

end instead of the high end of the sentencing range. The district court did not

abuse its discretion when it sentenced Vargas-Ramirez to a term of 33 months,




                                          2
             Case: 12-16458   Date Filed: 08/08/2013   Page: 3 of 3


which was well below the statutory maximum penalty of 20 years of

imprisonment.

      We AFFIRM Vargas-Ramirez’s sentence.




                                       3